Citation Nr: 0844117	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2. Service connection for left ear hearing loss. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to 
September 1978 and March 2003 to October 2003.  


These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California, that determined that no new and material 
evidence had been submitted to reopen a previously denied 
claim of service connection for a left ear hearing loss. 

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1. In a May 2003 decision, the RO denied service connection 
for bilateral hearing loss.  A notice of disagreement was not 
received within the subsequent one-year period, and that 
decision is now final. 

2. Evidence submitted since the RO's May 2003 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a left ear 
hearing loss, and therefore raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
May 2003 rating decision which denied service connection for 
a left ear hearing loss and the claim is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a left ear hearing loss, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

The veteran's original claim of service connection for 
bilateral hearing loss was denied by a rating decision dated 
May 2003.  The basis for the denial was that the veteran had 
not submitted evidence of a current hearing disability or 
evidence that the current hearing disability was due to 
service.   The veteran did not appeal that determination and 
it is now final. 

In a form 21-4138 received February 2006 the veteran filed a 
claim for hearing loss and tinnitus.  

A July 2006 VA examination revealed that the veteran had a 
current hearing loss disability in both the right and left 
ears under 38 C.F.R. §3.385.  The examiner concluded that the 
veteran had hearing loss in the right ear due to excessive 
noise in service based on the fact that the 1978 records 
showed a high frequency hearing loss.  The examiner concluded 
that the veteran did not have hearing loss in the left ear 
connected to service based on the fact that the 1978 records 
showed that he had normal left ear hearing at that time. The 
examiner did not address the veteran's second period of in 
service exposure in 2003.

In an October 2006 rating decision the RO determined, 
notwithstanding the fact that the July 2006 audiology 
examination showed a current disability, that the claim for 
service connection for left ear hearing loss was not reopened 
because no new and material evidence had been presented. The 
RO conceded that the veteran had in service noise exposure as 
an Air Force aircraft mechanic. 

Prior unappealed decisions are final. However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a). When new and material evidence 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
determined that there was no evidence of a current hearing 
loss disability or of a nexus between the veteran's in-
service hearing loss and any current hearing loss disability.

Since the prior final decision, evidence has been added to 
the claims file; specifically a July 2006 VA examination 
which demonstrates that the veteran has a current left ear 
hearing loss.  Thus, the additional evidence is new and 
material and reopening the claim is warranted.

ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left ear 
hearing loss disability having been submitted, the claim is 
reopened.

REMAND

Having reopened the claim of service connection for a left 
ear hearing loss disability, VA now has the duty to notify 
the appellant as to how to substantiate his claim and to 
assist him in the development of the claim.   38 U.S.C.A. § 
5103 (West 2002).

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection.

In the period of service from February 1974 to September 1978 
there is no evidence of a worsening of hearing loss in 
service as there are no entrance records for comparison. The 
only audiological records are from March 1978 and August 1978 
which reveal identical ratings for the left ear.  

Although there are no treatment records for hearing loss 
during the second period of service from March to October 
2003, audiometric testing in 2002, close in time to the 
beginning of the veteran's second tour of active duty 
service, indicate impaired hearing under 38 C.F.R. § 3.385.  
Audiometric testing dated January 2004, closest to the end of 
the second tour of active duty, indicate marked progression 
of the veteran's pre-existing hearing loss when compared to 
the April 2002 results, specifically at 3000 cycles per 
second (cps) which reveal changes from 30 to 70 decibels, and 
at 4000 cps which show changes from 45 to 75 decibels.  

It is important to note that, on VA audiological examination 
in July 2006, the examiner conceded noise exposure during the 
veteran's first period of active duty and found that right 
ear hearing loss and tinnitus disabilities were related to 
service.  The rationale provided for the examiner's opinion 
that left ear hearing loss was not related to active duty was 
that no hearing loss for VA purposes was shown at discharge.  
This, however, does not address the possibility that the 
veteran's left hearing could have worsened as a result of 
service, notwithstanding the fact that it did not meet VA 
standards at that time for a disability.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA audiological 
examination to determine the current 
nature and likely etiology of the 
veteran's left ear hearing loss 
disability. The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the veteran's left ear hearing 
disability is related to service.  In 
formulating that opinion, the examiner 
should obtain a history from the veteran 
of post-service noise exposure.  A 
rationale for the opinion, specifically 
addressing the facts that the veteran was 
an aircraft mechanic working on jet 
aircraft; that in-service acoustic trauma 
has been conceded; and that service 
connection is in effect for right ear 
hearing loss and tinnitus based on in-
service acoustic trauma must be provided.  
If the examiner's opinion is that the 
veteran's left ear hearing loss is not due 
to service, the examiner should provide an 
opinion as to the cause of such hearing 
loss.

Following completion of the development requested, 
readjudicate the veteran's claims. If any benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided with a supplemental statement of the case 
(SSOC), and an appropriate period of time allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


